MEMORANDUM **
Crescencio Martinez-Avendano appeals the 135-month sentence imposed following this court’s remand in his prior appeal. This court previously affirmed MartinezAvendano’s jury trial conviction for conspiracy to detain illegal aliens as hostages in violation of 18 U.S.C. § 371, hostage taking in violation of 18 U.S.C. § 1203, and harboring and concealing illegal aliens in *354violation of 8 U.S.C. § 1324(a)(l)(A)(iii), but remanded for resentencing. See United States v. Sierra-Velasquez, 310 F.3d 1217 (9th Cir.2002). We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.